Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action - Allowance
This office action is in response to applicant’s preliminary amendment filed 1/15/21 after the interview on 4/21/21.  Claims 1-11 are pending and are being examined in this office action.

Allowed Claims
Claims 1-11 are allowed over the prior art of record.

Reason for Allowance

The instant claims are drawn to a process for preparing a compound of formula (I) by reacting a compound of formula (II) with a compound of formula (III) to obtain an intermediate product. The intermediate product is reacted with a dialkylsulfate to obtain a salt, the salt is hydrolyzed to give the compound of formula (I).

    PNG
    media_image1.png
    181
    239
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    177
    229
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    162
    232
    media_image3.png
    Greyscale

The closest prior art is Zukowska et al. (Organometallics, 2012, 31(1), 462).


    PNG
    media_image4.png
    336
    1128
    media_image4.png
    Greyscale

Zukowska et al. is deficient in that it does not teach the first step in the reaction, which is the reaction of an aniline compound, a compound of formula (II), with a benzaldehyde compound, a compound of formula (III). Zukowska et al.’s bromophenylformamide reagent is not synthesized and is commercially available. The intermediate product from applicant’s reaction of an aniline compound, a compound of formula (II), with a benzaldehyde compound, a compound of formula (III), would be a diphenyl imine intermediate, see example below.

    PNG
    media_image5.png
    179
    301
    media_image5.png
    Greyscale


Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above.  Hence, the claimed process is considered novel and unobvious over the prior art.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Wanli Wu on 4/21/21.
The application has been amended as follows:

In claim 2, line 2, the following has been deleted:
“to which the nitrogen atom is attached”
and replaced by
— to which the –NH2 group is attached —


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658